FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR GARCIA-DE LA ROSA,                        No. 05-73292

               Petitioner,                       Agency No. A090-031-730

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Victor Garcia-De La Rosa, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law and constitutional claims, Sandoval-Luna v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008), and we deny the petition for

review.

      Garcia-De La Rosa does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1991 conviction for

lewd or lascivious acts with a child under 14 years of age in violation of California

Penal Code § 288(a).

      The agency determined that Garcia-De La Rosa is ineligible for relief under

former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. § 1212.3(f)(5). Garcia-De La Rosa’s legal and constitutional challenges

to this determination are foreclosed by Abebe v. Mukasey, 554 F.3d 1203, 1207 &

1208 n.7 (9th Cir. 2009) (en banc).

      In light of our disposition, we need not address Garcia-De La Rosa’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                      05-73292